Citation Nr: 1140798	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  03-30 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army from June 1978 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Roanoke, Virginia, Regional Office (RO), which denied entitlement to the benefit sought.

In a July 2009 decision, the Board remanded the issue for further development.  The requested development has been accomplished.  

Also in July 2009, the Board recharacterized the issue to include an acquired psychiatric disability.  However, the medical evidence of record demonstrates that any acquired psychiatric disorder present is a separate and distinct disability and the issue must again be recharacterized.  As a claim of service connection for such has been reasonably raised by the record, the matter is referred to the RO for appropriate action.

The Veteran initially requested a hearing in connection with this appeal but withdrew that request in July 2009 correspondence.  The Veteran had previously testified at an April 2008 hearing before the undersigned in connection with previous, now resolved, appeals.


FINDINGS OF FACT

1.  The Veteran sustained multiple mild head injuries on active duty.

2.  Currently diagnosed residuals of TBI, to include cognitive and memory impairments, are related to the in-service injuries.


CONCLUSION OF LAW

The criteria for service connection of residuals of TBI have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Several instances of head injury, or circumstances which raise the likelihood of head involvement, are reflected in the record.  Service treatment records (STRs) show that in October 1980, the Veteran was involved in a fight, in which she was struck 5 times in the head; the examiner described the physical manifestations of the strikes, such as bruising and bleeding.  In May 1981, the Veteran was struck in the face by a thrown softball, resulting in bruising and swelling of the nose and eyes.  In 1984, the Veteran was involved in a motorcycle accident.  STRS document extensive injuries of the back, neck, shoulders, and ribs.  While no head injury is noted, the Veteran has subsequently described being thrown from a motorcycle quite violently.  Given the documented injuries she sustained, some impact to the head, even if not noted contemporaneously, is highly likely.  

Based solely on these documented incidents, repeated head injuries are clearly established, as the Board found in an August 2008 decision regarding a grant of service connection for tinnitus.  Further, the Veteran has credibly and competently reported that she fell on or off an armored vehicle early in her service and struck her head.  Other injuries from softball strikes are also noted, though these do not specifically involve the head.

The Veteran has been repeatedly examined to determine if there are in fact residuals of the clearly established head traumas.  In April 2008, a contract examiner opined that there were no residuals of TBI shown based on clinical findings.  He accepted the fact of trauma, but found no chronic results of such.  However, he specified that he considered only the October 1980 fight; he commented on the severity of the 1984 motor vehicle accident and the presence of in-service psychiatric diagnoses.  He indicated that further testing was advised.

In March 2010, the Veteran underwent a VA TBI examination.  The claims file was reviewed in conjunction with the examination.  The Veteran described four in-service head traumas; these correspond to those discussed above.  She also reported several post-service accidents in which she was "rear-ended" by other drivers.  She complained of vision, cognitive, and memory problems in connection with head injuries.  She also described headaches and dizziness.  The examiner noted the findings of a VA neuropsychiatric evaluation form late 2008, which found that it was difficult to assess the impact of the reported mild concussive injuries in service, as no pre-injury testing was available for comparison.  The tester also noted that diagnosed attention deficit/hyperactivity disorder (ADHD) could mask cognitive effects of brain injury.  The March 2010 examiner also accepted the occurrence of "multiple mild traumatic brain injuries while in service," which manifested as a decline in memory and learning ability.

The Decision Review Officer (DRO) responsible for the case on remand at the Appeals Management Center determined that the March 2010 report was not adequate for rating purposes.  She found the detailed rationale provided by the examiner to be inadequate, as apparently in her opinion the occurrences of head injury were overstated, despite the specific references to STRs by the examiner.  The DRO also specified that a neurological evaluation was required.  

In March 2011, the VA examiner clarified the conclusions of the March 2010 examination.  The examiner repeated the in-service examples head injury, and cited the prior Board finding regarding the occurrence of trauma in service, and stated that the Veteran's TBI "is more likely than not related to, and more likely than not occurred during, her military service."

In June 2011, the same DRO determined that the clarification was "unacceptable."  The selection of terms is interesting, as it implies that the examiner provided a fully adequate response, but the DRO simply did not like or agree with the resulting opinion.  The DRO went on to make further comments and citations to STRS intended to denigrate the severity of documented in-service head injuries.  

Not only is the DRO not competent to offer a medical opinion on the severity and grading of a head injury, her statements are simply indefensible.  They demonstrate, at best, incompetence and, at worst, bias against the Veteran.  She maintains, for example, that being hit in the nose or eye area of the face by a softball avoids injury to "the region of the head that houses the brain."  She also misstates the applicable law as requiring a showing of continuity of symptomatology to establish a nexus to service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In finding there was no symptomatology, she ignores the competent lay statements regarding memory and cognitive impairment.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Finally, she expressly ignores the specific findings of the Board, cited by the examiner, that the head injuries had in fact occurred.  

The Board finds that the March 2010 and March 2011 examination reports are more than adequate for adjudication purposes.  The examiner reviewed the claims file in its entirety, cited supporting examples (with explanation) of in-service injuries, and applied her general medical knowledge in opining that there was a current disability due to those in-service injuries.  

It is therefore not relevant to this decision that the Veteran was hostile and failed to cooperate with a July 2011 neurology examination demanded by the DRO.  Her frustration is entirely understandable, and the objections she made to the neurologist, documented in his note, are very well taken.  The examination was not necessary and should not have been scheduled.  The DRO was simply on a fishing expedition for negative evidence to counter the overwhelming positive evidence of record she disliked, in support of misguided and unconscionable efforts to actively avoid the granting of a deserved benefit.  

The entirety of the competent and credible evidence of record demonstrates that the Veteran sustained a series of mild head injuries on active duty service, and has residual memory and cognitive impairments as a result.  While clearly observable neurological impairments may be lacking, no doctor has stated that there are no residuals of the documented in-service injuries.  Even the April 2008 contract examiner indicated that the apparent head injuries in service he was not instructed to consider may have played a role in the development of non-neurological symptoms.

The evidence of record is not merely in equipoise; it clearly supports the Veteran's claim.  Even the DRO's concerted efforts to deny the claim have failed to produce any doubt to be resolved.  Service connection for residuals of traumatic brain injury is warranted.


ORDER

Service connection for residuals of a traumatic brain injury is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


